DETAILED ACTION
The following Non-Final office action is in response to application 16/569,521 filed on 9/12/2019. Examiner notes priority claim to provisional application number 62/732,977 filed 9/18/2018.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Kolb et al, US Publication No. 2018/0218455 A1, IDS filed 2/10/2020 cite no. 2, hereinafter Kolb. As per,

	
Claim 1
Kolb teaches
A method for providing a data exchange marketplace through a private blockchain network, the method comprising: 
creating a marketing data object in a world state associated with the blockchain network, wherein the marketing data object provides open access on the private blockchain network to details about a data object stored on a database; (Kolb [0034] “The subject technology (e.g., system) provides a network that replaces the human intermediary with an automated system that connects all of the participants at a fundamental level. It provides a standard vocabulary (protocol), a trusted common data store where every participant can see the same data, and facilities for navigating risk. This common shared system replaces human bottlenecks with scalable, trusted, and transparent systems;” [0049] “A unit of risk may be represented as data on a blockchain. A unit of risk represents a quantified and bounded piece of risk;” [0051] “ A unit of risk may have several attributes, such as a unique identification name, number and/or address to identify the risk across the marketplace and asset identification”)
adding descriptive data to the marketing data object, the descriptive data received from a peer associated with a provider, the descriptive data comprising 
receiving a first transaction proposal on the private blockchain network, from a peer associated with a recommender approved on the private blockchain network, the first transaction proposal comprising a recommendation data object; (Kolb [0075] “Agents and brokers have relationships with asset owners and act on their behalf to purchase risk coverage, and sometimes even assets such as risk units. Agents and brokers may hide the complexities of the marketplace from the end consumer and make recommendations with regards to which coverage to purchase;” [0120]-[0121] noting the portal providing relationship and identity verification and used for all types of transactions; [0130] “Coverage sellers are able to locate risk published to the marketplace … and make informed decisions about if they should offer coverage. Once the risk has been identified, a coverage proposal … is constructed with the properties … This coverage may then be published to the marketplace where agents can see and present it, and asset owners can choose to buy it … and the asset owner's agent may make a recommendation on which coverage to select based on a number of parameters”)
receiving an endorsed first transaction proposal response from each of, the peer associated with the provider and the peer associated with the recommender; (Kolb [0075] “Agents and brokers have relationships with asset owners and act on their behalf to purchase risk coverage, and sometimes even assets such as risk units. Agents and brokers may hide the complexities of the marketplace from 
adding the recommendation data object to the marketing data object in the world state; (Kolb [0061] “The trusted shared history provided by the system further provides for adding public commitments to an insurance policy. Public commitments can be made by any participant in the system;” [0086]; [0087] “ Another form of a smart contract is the agent-of-record contract, which describes a relationship between the individual or organization that originally has rights to a resource and another individual or organization who the individual or organization is giving agency to”) 
receiving a second transaction proposal on the private blockchain network, from a peer associated with an acquirer approved on the private blockchain network, the second transaction proposal comprising an acquisition data object; (Kolb [0062] “ Regarding public commitments, commitment agreements are linked live in the system by smart contracts and these commitment agreements may be published to a blockchain and evaluated by the system …  These conditions may take many forms depending on the programming language being used. These conditions may also be stored on a blockchain as structured data that can be created and evaluated in a standardized way. Thus, the conditions may be expressed by coverage sellers, understood by the system and shown to coverage buyers in plain language, and then embedded in the resulting smart contracts that signify the terms of a transaction;” [0072] “carriers may use provided unique data to price a policy quote, agents may use provided unique data to help sell a policy, and carriers may include conditions and 
receiving an endorsed second transaction proposal response from each of, the peer associated with the provider and the peer associated with the acquirer; (Kolb [0132] “The marketplace component handles all transactions and may include a number of interfaces. For example, an interface that allows coverage buyers to review all coverage proposals, an interface that allows coverage buyers to tweak coverage proposals in order to create a counter-proposal bid, an interface that allows coverage buyers to accept a coverage proposal, an interface that allows coverage sellers to accept a coverage bid, an interface that allows coverage sellers to electronically sign a transaction either before or after the buyer has agreed to the transaction, an interface that allows buyers to electronically agree to transaction and an interface that shows the resulting smart contract prior to submission and clearance;” [0133] “When a transaction has been agreed to by both parties, the system may allow the buyer and seller to sign the transaction using their private keys and publish the resulting smart contract to a public or private blockchain and provide each party with a reference to the contract”)
adding the acquisition data object to the marketing data object in the world state; (Kolb [0049] “A unit of risk may be represented as data on a blockchain;” [0054] “The risk associated with an asset or a person and is initially owned by the asset owner, but can be quantified as units of risk and covered by insurance coverage bought in the marketplace. Coverage on a risk unit is an asset to the coverage seller and can be transferred, providing the contract describing the policy allows it”)
facilitating possession of a copy of the data object for the acquirer, wherein possession is only facilitated after the acquisition data object is added to the world state;  -60-Attorney Docket No.: 2291.0 12 PAT (Kolb [0062] “Regarding public commitments, commitment agreements are linked live in the system by smart contracts and these commitment agreements may be published to a blockchain and evaluated by the system. For example, participation in wellness programs, achieved and 
facilitating validation, by the acquirer, that the copy of the data object has a second hash that identically matches the first hash of the data object contained in the marketing data object of the world state; (Kolb [0133] “When a transaction has been agreed to by both parties, the system may allow the buyer and seller to sign the transaction using their private keys and publish the resulting smart contract to a public or private blockchain and provide each party with a reference to the contract”)
and modifying at least one of a credit data object associated with the provider, a credit data object associated with the recommender, and a credit data object associated with the acquirer.  (Kolb [0059] “A cryptocurrency may be provided by the system to be used as a reward and as the fuel that powers the core network system and protocol. Here, incentives are built into smart contracts in a protocol layer and are therefore only changeable with the consent of the network system itself (e.g., the insurance ecosystem). Further, incentives may be paid out in riskcoin units, which represent ownership in the network system, so every participant has an incentive to drive usage by all participants, including competitors. Because the value of the network system goes up with adoption, each existing member of the network system benefits 
Claim 2
Kolb teaches
wherein the recommendation data object comprises a recommendation from the recommender that the data associated with the data object is valid.  (Kolb [0075] “Agents and brokers may hide the complexities of the marketplace from the end consumer and make recommendations with regards to which coverage to purchase;” [0130] “Coverage sellers are able to locate risk published to the marketplace (e.g., portfolio service) and make informed decisions about if they should offer coverage”)
Claim 3
Kolb teaches
wherein the acquisition data object includes information about who the acquirer is and what the acquirer plans to do with the data, once the data is possessed by the acquirer.  (Kolb [0104] “As agencies submit risk and carriers quote on it, both parties need to stay up to date on the status of a given quote. The agency needs to see which carrier(s) are working on a quote, and the carrier(s) need to see where the quote is at in the process. Thus, all parties may have a common view of the current state of a given quote as well as subscribe to updates as status or data change;” [0118] “The system also may include a servicing portal that is open to everyone in the system, providing access to coverage details”)
Claim 4
Kolb teaches
wherein the database storing the data object resides outside of the blockchain network.  (Kolb [0064] “Though many aspects of the subject technology are configured to be hosted in a public, open blockchain, some aspects may be 
Claim 5
Kolb teaches
wherein the endorsed second transaction proposal response is facilitated by a smart contract executable by at least the peer associated with the provider, wherein the smart contract provides a governing protocol for automatic implementation of a decision-making process determining whether the acquirer meets qualifications permitting possession of the data object.  (Kolb [0086] “the subject technology provides for smart policies and contracts. Smart contracts may include behaviors, business rules, and logic, all stored and operating on a trusted data store;” [0134] “The system itself will execute the published smart contracts, triggering everything from claims to billing”)
Claim 6
Kolb teaches
wherein the qualifications are associated with a data use policy dictating who may possess the data object based on how the data associated with the data object is intended to be used by the one who possesses the data object.  (Kolb [0086] “Smart contracts may include behaviors, business rules, and logic, all stored and operating on a trusted data store;” [0087] “Another form of a smart contract is the agent-of-record contract, which describes a relationship between the individual or organization that originally has rights to a resource and another individual or organization who the individual or organization is giving 
Claim 7
Kolb teaches
wherein the smart contract evaluates the acquisition data object to determine qualifications of the acquirer and facilitate effectuation of the endorsed second transaction proposal response.  (Kolb [0086] “Smart contracts may include behaviors, business rules, and logic, all stored and operating on a trusted data store;” [0087] “Another form of a smart contract is the agent-of-record contract, which describes a relationship between the individual or organization that originally has rights to a resource and another individual or organization who the individual or organization is giving agency to. A typical example of creating an agency relationship is an individual or organization signing an agency of record agreement, giving the agent the right to represent their risk in the marketplace. With smart contracts as provided by the subject technology, new types of agency agreements are now possible as well. For example, an owner of a piece of data agreeing to license the data to someone else for use, an employee assigning the employer the use of the employee's time and intellectual property, a property owner renting property, and a more complex type of relationship where the resource owner allows the use of an asset for specific use cases and/or during certain time”)
Claim 8
Kolb teaches
wherein the modification of the at least one credit data object is listed on an immutable transaction history of the blockchain network as having occurred.  (Kolb [0088] “Payment and billing smart contracts provided by the system include the ability to react to new data, authorize payment and billing in very transparent ways, and log outcomes such as payment delinquencies to a shared public record. Pay-per-success contracts may be based on successes and outcomes published to the blockchain”)
Claim 9
Kolb teaches
wherein the credit data object pertains to a tally of points associated with an internal point system of the blockchain network, wherein the internal point system corresponds to transactions effectuated by entities associated with the blockchain network.  (Kolb [0059] “A cryptocurrency may be provided by the system to be used as a reward and as the fuel that powers the core network system and protocol. Here, incentives are built into smart contracts in a protocol layer and are therefore only changeable with the consent of the network system itself (e.g., the insurance ecosystem). Further, incentives may be paid out in riskcoin units, which represent ownership in the network system, so every participant has an incentive to drive usage by all participants, including competitors. Because the value of the network system goes up with adoption, each existing member of the network system benefits monetarily as new members join. For example, the value of a participant's riskcoin goes up per Metcalfe's Law”)
Claim 10
Kolb teaches
wherein the credit data object pertains to a benefit inured to at least one of the provider, the recommender, and the acquirer.  (Kolb [0059] “A cryptocurrency may be provided by the system to be used as a reward and as the fuel that powers the core network system and protocol. Here, incentives are built into smart contracts in a protocol layer and are therefore only changeable with the consent of the network system itself (e.g., the insurance ecosystem). Further, 
Claim 11
Kolb teaches
wherein the benefit is an allotment of points associated with an internal point system of the blockchain network, wherein the internal point system corresponds to transactions effectuated by entities associated with the blockchain network.  (Kolb [0059] “A cryptocurrency may be provided by the system to be used as a reward and as the fuel that powers the core network system and protocol. Here, incentives are built into smart contracts in a protocol layer and are therefore only changeable with the consent of the network system itself (e.g., the insurance ecosystem). Further, incentives may be paid out in riskcoin units, which represent ownership in the network system, so every participant has an incentive to drive usage by all participants, including competitors. Because the value of the network system goes up with adoption, each existing member of the network system benefits monetarily as new members join. For example, the value of a participant's riskcoin goes up per Metcalfe's Law”)
Claim 12
Kolb teaches
wherein the benefit is an allocation of preferred access to data resources associated with the blockchain ledger.  (Kolb [0072] “Data providers are system members who have access to unique data that is useful to other members of the ecosystem. Such unique data may be public or proprietary, and may be made available to other participants for a number of reasons. For example, carriers may use provided unique data to price a policy quote, agents may use provided unique data to help sell a policy, and carriers may include conditions and commitments in their smart policies that react to changes in data (e.g., a policy's 
Claim 13
Kolb teaches
wherein the benefit is apportioned between at least two of the provider, the recommender, and the acquirer.  (Kolb [0088] “Pay-per-success contracts may be based on successes and outcomes published to the blockchain, providing for compensation of participants of the system for successes”)
Claim 14
Kolb teaches
A method for providing a data exchange marketplace through a private blockchain network, the method comprising: 
creating a marketing data object in a world state associated with the blockchain network, wherein the marketing data object provides open access on the private blockchain network to details about a data object stored on a database; (Kolb [0034] “The subject technology (e.g., system) provides a network that replaces the human intermediary with an automated system that connects all of the participants at a fundamental level. It provides a standard vocabulary (protocol), a trusted common data store where every participant can see the same data, and facilities for navigating risk. This common shared system replaces human bottlenecks with scalable, trusted, and transparent systems;” [0049] “A unit of risk may be represented as data on a blockchain. A unit of risk represents a quantified and bounded piece of risk;” [0051] “ A unit of risk may have several attributes, such as a unique identification name, number and/or address to identify the risk across the marketplace and asset identification”)
adding descriptive data to the marketing data object, the descriptive data received from a first peer associated with a first entity, the descriptive data comprising a first hash of the data object; (Kolb [0051] “A unit of risk may have several attributes, such as a unique identification name, number and/or address 
receiving a first transaction proposal on the private blockchain network, from a second peer associated with a second entity approved on the private blockchain network, the first transaction proposal comprising a recommendation data object; (Kolb [0075] “Agents and brokers have relationships with asset owners and act on their behalf to purchase risk coverage, and sometimes even assets such as risk units. Agents and brokers may hide the complexities of the marketplace from the end consumer and make recommendations with regards to which coverage to purchase;” [0120]-[0121] noting the portal providing relationship and identity verification and used for all types of transactions; [0130] “Coverage sellers are able to locate risk published to the marketplace … and make informed decisions about if they should offer coverage. Once the risk has been identified, a coverage proposal … is constructed with the properties … This coverage may then be published to the marketplace where agents can see and present it, and asset owners can choose to buy it … and the asset owner's agent may make a recommendation on which coverage to select based on a number of parameters”)
receiving an endorsed first transaction proposal response from each of, the first peer associated with the first entity and the second peer associated with the second entity; (Kolb [0075] “Agents and brokers have relationships with asset owners and act on their behalf to purchase risk coverage, and sometimes even assets such as risk units. Agents and brokers may hide the complexities of the marketplace from the end consumer and make 
adding the recommendation data object to the marketing data object in the world state; (Kolb [0061] “The trusted shared history provided by the system further provides for adding public commitments to an insurance policy. Public commitments can be made by any participant in the system;” [0086]; [0087] “ Another form of a smart contract is the agent-of-record contract, which describes a relationship between the individual or organization that originally has rights to a resource and another individual or organization who the individual or organization is giving agency to”)
receiving a second transaction proposal on the private blockchain network, from a third peer associated with a third entity approved on the private blockchain network, the second transaction proposal comprising an acquisition data object; (Kolb [0062] “ Regarding public commitments, commitment agreements are linked live in the system by smart contracts and these commitment agreements may be published to a blockchain and evaluated by the system …  These conditions may take many forms depending on the programming language being used. These conditions may also be stored on a blockchain as structured data that can be created and evaluated in a standardized way. Thus, the conditions may be expressed by coverage sellers, understood by the system and shown to coverage buyers in plain language, and then embedded in the resulting smart contracts that signify the terms of a transaction;” [0072] “carriers may use provided unique data to price a policy quote, agents may use provided unique data to help sell a policy, and carriers may include conditions and 
receiving an endorsed second transaction proposal response from each of, the first peer associated with the first entity and the third peer associated with the third entity; (Kolb [0132] “The marketplace component handles all transactions and may include a number of interfaces. For example, an interface that allows coverage buyers to review all coverage proposals, an interface that allows coverage buyers to tweak coverage proposals in order to create a counter-proposal bid, an interface that allows coverage buyers to accept a coverage proposal, an interface that allows coverage sellers to accept a coverage bid, an interface that allows coverage sellers to electronically sign a transaction either before or after the buyer has agreed to the transaction, an interface that allows buyers to electronically agree to transaction and an interface that shows the resulting smart contract prior to submission and clearance;” [0133] “When a transaction has been agreed to by both parties, the system may allow the buyer and seller to sign the transaction using their private keys and publish the resulting smart contract to a public or private blockchain and provide each party with a reference to the contract”)
adding the acquisition data object to the marketing data object in the world state; (Kolb [0049] “A unit of risk may be represented as data on a blockchain;” [0054] “The risk associated with an asset or a person and is initially owned by the asset owner, but can be quantified as units of risk and covered by insurance coverage bought in the marketplace. Coverage on a risk unit is an asset to the coverage seller and can be transferred, providing the contract describing the policy allows it”)
facilitating possession of a copy of the data object for the third entity, wherein possession is only facilitated after the acquisition data object is added to the world state; (Kolb [0062] “Regarding public commitments, commitment agreements are linked live in the system by smart contracts and these commitment agreements may be published to a blockchain and evaluated by the system. For example, participation in wellness programs, achieved and 
and facilitating validation, by the third entity, that the copy of the data object has a second hash that identically matches the first hash of the data object contained in the marketing data object of the world state.  (Kolb [0133] “When a transaction has been agreed to by both parties, the system may allow the buyer and seller to sign the transaction using their private keys and publish the resulting smart contract to a public or private blockchain and provide each party with a reference to the contract”)
Claim 15
Kolb teaches
further comprising facilitating an operation upon data associated with the data object, wherein manifestation of occurrence the operation upon the data is placed in sequence and added to an immutable transaction history of the blockchain network. (Kolb [0133] “When a transaction has been agreed to by both parties, the system may allow the buyer and seller to sign the transaction using their private keys and publish the resulting smart contract to a public or private blockchain and provide each party with a reference to the contract)
Claim 16

wherein the operation includes aggregating the data associated with the data object into a nicely formatted set.  (Kolb [0134] “Insurance policies can continue to exist outside of the system by including references to transactions and assets inside the marketplace and using their unique identifier within the network. “)
Claim 17
Kolb teaches
further comprising modifying at least one of a credit data object associated with the first entity, a credit data object associated with the second entity, and a credit data object associated with the third entity.  (Kolb [0059] “A cryptocurrency may be provided by the system to be used as a reward and as the fuel that powers the core network system and protocol. Here, incentives are built into smart contracts in a protocol layer and are therefore only changeable with the consent of the network system itself (e.g., the insurance ecosystem). Further, incentives may be paid out in riskcoin units, which represent ownership in the network system, so every participant has an incentive to drive usage by all participants, including competitors. Because the value of the network system goes up with adoption, each existing member of the network system benefits monetarily as new members join;” [0088] “Payment and billing smart contracts provided by the system include the ability to react to new data, authorize payment and billing in very transparent ways, and log outcomes such as payment delinquencies to a shared public record. Pay-per-success contracts may be based on successes and outcomes published to the blockchain, providing for compensation of participants of the system for successes”)
Claim 18
Kolb teaches
A method for providing a data exchange marketplace through a private blockchain network, the method comprising:  -64-Attorney Docket No.: 2291.0 12 PAT 
creating a marketing data object in a world state associated with the blockchain network, wherein the marketing data object provides open access on the private 
adding descriptive data to the marketing data object, the descriptive data received from a peer associated with a provider, the descriptive data comprising a first hash of the data object; (Kolb [0051] “A unit of risk may have several attributes, such as a unique identification name, number and/or address to identify the risk across the marketplace and asset identification (e.g., potentially pointing to one or more asset's unique identification ID on an asset blockchain to capture the relationship);” [0052] “Exposure data is another unit of risk attribute that can be collected automatically using software tools, brought in from external data sources, or manually input by the coverage buyer, their agent or broker, or an underwriter. Exposure links an asset's attributes to a measure of risk. Exposure data may be published to a blockchain in full or anonymized fashion, and pointed to by the unit of risk to define the relationship”)
receiving a transaction proposal on the private blockchain network, from a peer associated with an acquirer approved on the private blockchain network, the second transaction proposal comprising an acquisition data object; (Kolb [0075] “Agents and brokers have relationships with asset owners and act on their behalf to purchase risk coverage, and sometimes even assets such as risk units. Agents and brokers may hide the complexities of the marketplace from the end consumer and make recommendations with regards to which coverage to purchase;” [0120]-[0121] noting the portal providing relationship and identity 
receiving an endorsed transaction proposal response from each of, the peer associated with the provider and the peer associated with the acquirer; (Kolb [0075] “Agents and brokers have relationships with asset owners and act on their behalf to purchase risk coverage, and sometimes even assets such as risk units. Agents and brokers may hide the complexities of the marketplace from the end consumer and make recommendations with regards to which coverage to purchase;” [0087] “Another form of a smart contract is the agent-of-record contract, which describes a relationship between the individual or organization that originally has rights to a resource and another individual or organization who the individual or organization is giving agency to;” [0132]; [0133] “When a transaction has been agreed to by both parties, the system may allow the buyer and seller to sign the transaction using their private keys and publish the resulting smart contract to a public or private blockchain and provide each party with a reference to the contract”)
adding the acquisition data object to the marketing data object in the world state; (Kolb [0049] “A unit of risk may be represented as data on a blockchain;” [0054] “The risk associated with an asset or a person and is initially owned by the asset owner, but can be quantified as units of risk and covered by insurance coverage bought in the marketplace. Coverage on a risk unit is an asset to the coverage seller and can be transferred, providing the contract describing the policy allows it”) 
facilitating possession of a copy of the data object for the acquirer, wherein possession is only facilitated after the acquisition data object is added to the 
facilitating validation, by the acquirer, that the copy of the data object has a second hash that identically matches the first hash of the data object contained in the marketing data object of the world state; (Kolb [0133] “When a transaction has been agreed to by both parties, the system may allow the buyer and seller to sign the transaction using their private keys and publish the resulting smart contract to a public or private blockchain and provide each party with a reference to the contract”)
and modifying at least one of a credit data object associated with the provider and a credit data object associated with the acquirer.  (Kolb [0059] “A cryptocurrency may be provided by the system to be used as a reward and as the fuel that powers the core network system and protocol. Here, incentives are built into smart contracts in a protocol layer and are therefore only changeable with the consent of the network system itself (e.g., the insurance ecosystem). Further, incentives may be paid out in riskcoin units, which represent ownership 
Claim 19
Kolb teaches
further comprising: receiving a transaction proposal on the private blockchain network, from a peer associated with a recommender approved on the private blockchain network, the transaction proposal, from the peer associated with the recommender, including a recommendation data object;-65-Attorney Docket No.: 2291.0 12 PAT (Kolb [0062] “ Regarding public commitments, commitment agreements are linked live in the system by smart contracts and these commitment agreements may be published to a blockchain and evaluated by the system …  These conditions may take many forms depending on the programming language being used. These conditions may also be stored on a blockchain as structured data that can be created and evaluated in a standardized way. Thus, the conditions may be expressed by coverage sellers, understood by the system and shown to coverage buyers in plain language, and then embedded in the resulting smart contracts that signify the terms of a transaction;” [0072] “carriers may use provided unique data to price a policy quote, agents may use provided unique data to help sell a policy, and carriers may include conditions and commitments in their smart policies that react to changes in data;” [0074]; [0121]-[0122]; [0130]; [0132]) 
receiving an endorsed transaction proposal response from each of, the peer associated with the provider and the peer associated with the recommender; (Kolb [0132] “The marketplace component handles all transactions and may include a number of interfaces. For example, an interface that allows coverage 
and adding the recommendation data object to the marketing data object in the world state.  (Kolb [0061] “The trusted shared history provided by the system further provides for adding public commitments to an insurance policy. Public commitments can be made by any participant in the system;” [0086]; [0087] “ Another form of a smart contract is the agent-of-record contract, which describes a relationship between the individual or organization that originally has rights to a resource and another individual or organization who the individual or organization is giving agency to”)
Claim 20
Kolb teaches
wherein the credit data object pertains to a benefit inured to at least one of the provider and the acquirer. (Kolb [0059] “A cryptocurrency may be provided by the system to be used as a reward and as the fuel that powers the core network system and protocol. Here, incentives are built into smart contracts in a protocol layer and are therefore only changeable with the consent of the network system itself (e.g., the insurance ecosystem). Further, incentives may be paid out in riskcoin units, which represent ownership in the network system, so every participant has an incentive to drive usage by all participants, including competitors. Because the value of the network system 

	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0058023 A1; US 20200394709 A1; US 20210248514 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624